79 F.3d 1148
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard A. BURKE, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 95-3388.
United States Court of Appeals, Sixth Circuit.
March 12, 1996.

1
Before:  NELSON and SILER, Circuit Judges, and WISEMAN, District Judge.*

ORDER

2
Richard A. Burke appeals a district court order affirming the decision of the Secretary of Health and Human Services denying Burke's application for social security disability benefits.   The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Burke filed an application with the Secretary seeking disability benefits, alleging that he suffered from back, leg and ankle pain.   Following a hearing, the Administrative Law Judge (ALJ) determined that Burke was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   Upon review, the Appeals Council affirmed the ALJ's determination.   Burke then filed a complaint seeking judicial review of the Secretary's decision.   Upon consent of the parties, the matter was referred to a magistrate judge for final disposition.   The magistrate judge concluded that the Secretary's decision was supported by substantial evidence and granted summary judgment for the defendant.   Burke has filed a timely appeal, in which he argues that:  (1) he meets the requirements of the Secretary's Listings of Impairments §§ 1.05 and 12.08;  (2) the Secretary's decision was not based upon substantial evidence;  and (3) he suffers from disabling pain.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Burke has not demonstrated that he meets the Secretary's Listings of Impairments §§ 1.05(c) or 12.08.   See Evans v. Secretary of Health and Human Servs., 820 F.2d 161, 164 (6th Cir.1987) (per curiam) (the claimant has the burden to submit evidence establishing that he meets or equals a listed impairment in Appendix 1).   Substantial evidence supports the ALJ's conclusion that Burke was capable of performing a full range of light work and that other jobs existed in the regional and national economy which he could perform.   Further, Burke has not met his burden of showing that he suffers from disabling pain.   See Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).


5
Accordingly, we affirm the district court's judgment.



*
 The Honorable Thomas A. Wiseman, Jr., United States District Judge for the Middle District of Tennessee, sitting by designation